United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1013
                                     ___________

Earnest Conrod, Jr.                    *
                                       *
             Plaintiff-Appellant,      *
      v.                               *    Appeal from the United States
                                       *    District Court for the Eastern
Marvin D. Morrison, Warden,             *   District of Arkansas.
FCI - Forrest City,                    *
                                       *       [UNPUBLISHED]
             Defendant-Appellee.       *
                                  ___________

                              Submitted: July 22, 2004
                                 Filed: July 29, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

       This case comes on appeal by Plaintiff on the ground that his good time credit
was improperly revoked because the hearing officer lacked the authority to sit as a
disciplinary hearing officer under 28 C.F.R. § 541.16 and BOP P.S. 5270.07. The
district court, acting through Magistrate Judge Henry Jones, pointed out that the
Plaintiff has not asserted any adverse interest by the hearing officer in the outcome
of the disciplinary proceeding and that Plaintiff’s claim concerning the hearing
officer’s lack of qualification is not sufficient to constitute unconstitutional bias. On
that basis, the district court dismissed the petition with prejudice. We affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.
                          ______________________________